Exhibit 10.2

 

EXECUTION

 

GUARANTY

 

GUARANTY, dated as of July 9, 2014, made by PennyMac Mortgage Investment Trust,
a Maryland real estate investment trust (the “Guarantor”), in favor of Bank of
America, N.A. (“Buyer”).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth the parties hereto agree as follows:

 

RECITALS

 

Pursuant to the Master Repurchase Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among PennyMac Operating Partnership, L.P. (“Seller”), Guarantor
and Buyer, Buyer has agreed from time to time to enter into transactions in
which Seller agrees to transfer to Buyer Mortgage Loans against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
such Mortgage Loans at a date certain or on demand, against the transfer of
funds by Seller.  Each such transaction shall be referred to herein as a
“Transaction”.  It is a condition precedent to the obligation of Buyer to enter
into Transactions under the Repurchase Agreement that Guarantor shall have
executed and delivered this Guaranty to Buyer.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Agreement and to enter into Transactions thereunder,
Guarantor hereby agrees with Buyer, as follows:

 

1.             Defined Terms.

 

(a)           Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined.

 

(b)           For purposes of this Guaranty, “Obligations” shall mean all
obligations and liabilities of Seller to Buyer, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the Repurchase
Agreement and any other Program Agreements and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to Buyer that are required to be paid by Seller pursuant to the terms of the
Program Agreements and costs of enforcement of this Guaranty) or otherwise.

 

2.             Guaranty.

 

(a)           Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance by Seller when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

--------------------------------------------------------------------------------


 

(b)           Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by Buyer in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto Seller
may be free from any Obligations.

 

(c)           No payment or payments made by Seller or any other Person or
received or collected by Buyer from Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the outstanding Obligations until the outstanding
Obligations are paid in full.

 

(d)           Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guaranty for such purpose.

 

3.             Right of Set-off.  Buyer is hereby irrevocably authorized at any
time and from time to time without notice to Guarantor, any such notice being
hereby waived by Guarantor, to set off and appropriate and apply any and all
monies and other property of Guarantor, deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer of any affiliate thereof to or for the credit or the account of
Guarantor, or any part thereof in such amounts as Buyer may elect, on account of
the Obligations and liabilities of Guarantor hereunder and claims of every
nature and description of Buyer against Guarantor, in any currency, whether
arising hereunder, under the Repurchase Agreement or otherwise, as Buyer may
elect, whether or not Buyer has made any demand for payment and although such
Obligations and liabilities and claims may be contingent or unmatured. Buyer
shall notify Guarantor promptly of any such set-off and the application made by
Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of Buyer under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which Buyer may have.

 

4.             Subrogation.  Notwithstanding any payment or payments made by
Guarantor hereunder or any set-off or application of funds of Guarantor by
Buyer, Guarantor shall not be entitled to be subrogated to any of the rights of
Buyer against Seller or any other guarantor or any collateral security or
guarantee or right of offset held by Buyer for the payment of the Obligations,
nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from Seller or any other guarantor in respect of payments made by
Guarantor hereunder, until all amounts owing to Buyer by Seller on account of
the Obligations are paid in full and the Repurchase Agreement is terminated.  If
any amount shall be paid to Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full,

 

2

--------------------------------------------------------------------------------


 

such amounts shall be held by Guarantor for the benefit of Buyer, segregated
from other funds of Guarantor, and shall, forthwith upon receipt by Guarantor,
be turned over to Buyer in the exact form received by Guarantor (duly indorsed
by Guarantor to Buyer, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Buyer may determine.

 

5.             Amendments, etc. with Respect to the Obligations.  Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor, and without notice to or further assent by
Guarantor, any demand for payment of any of the Obligations made by Buyer may be
rescinded by Buyer, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Buyer, and the Repurchase Agreement, and the other Program Agreements and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, pursuant to its terms and as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.  Buyer shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guaranty or any property subject thereto.  When
making any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller and any failure by Buyer to make
any such demand or to collect any payments from Seller or any release of Seller
shall not relieve Guarantor of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

6.             Guaranty Absolute and Unconditional.

 

(a)           Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between Seller or Guarantor, on the one hand,
and Buyer, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.  Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or the Guaranty with respect to the Obligations.  This Guaranty
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity or enforceability of the Repurchase
Agreement, the other Program Agreements, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Buyer, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of Seller or Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of Seller for the Obligations, or of Guarantor
under this Guaranty, in bankruptcy or in any other instance.  When pursuing its
rights and remedies hereunder against Guarantor, Buyer may, but

 

3

--------------------------------------------------------------------------------


 

shall be under no obligation, to pursue such rights and remedies that they may
have against Seller or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against Guarantor. 
This Guaranty shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon Guarantor and their successors and
assigns thereof, and shall inure to the benefit of Buyer, and successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement, Seller may be free from any Obligations.

 

(b)           Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:

 

(i)            Guarantor hereby waives any defense arising by reason of, and any
and all right to assert against Buyer any claim or defense based upon, an
election of remedies by Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against Seller or any other guarantor for reimbursement or contribution,
and/or any other rights of Guarantor to proceed against Seller, against any
other guarantor, or against any other person or security.

 

(ii)           Guarantor is presently informed of the financial condition of
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations.  Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of Seller’s financial condition, the status of other guarantors,
if any, of all other circumstances which bear upon the risk of nonpayment and
that it will continue to rely upon sources other than Buyer for such information
and will not rely upon Buyer for any such information.  Absent a written request
for such information by Guarantor to Buyer, Guarantor hereby waives its right,
if any, to require Buyer to disclose to Guarantor any information which Buyer
may now or hereafter acquire concerning such condition or circumstances
including, but not limited to, the release of or revocation by any other
guarantor.

 

(iii)          Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.

 

7.             Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is

 

4

--------------------------------------------------------------------------------


 

rescinded or must otherwise be restored or returned by Buyer upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Seller or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, Seller or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

8.             Payments.  Guarantor hereby agrees that the Obligations will be
paid to Buyer without set-off or counterclaim in U.S. Dollars.

 

9.             Event of Default.  If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, Guarantor agrees that, as
between Guarantor and Buyer, the Obligations may be declared to be due in
accordance with the terms of the Repurchase Agreement for purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any such declaration as against a Seller and that, in
the event of any such declaration (or attempted declaration), such Obligations
shall forthwith become due by Guarantor for purposes of this Guaranty.

 

10.          Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.          Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

12.          No Waiver; Cumulative Remedies.  Buyer shall not by any act (except
by a written instrument pursuant to paragraph 13 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

 

13.          Waivers and Amendments; Successors and Assigns; Governing Law. 
None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Buyer, provided that any provision of this Guaranty may be waived
by Buyer in a letter or agreement executed by Buyer or by facsimile or
electronic transmission from Buyer to Guarantor.  This Guaranty shall be binding
upon the personal representatives, successors and assigns of Guarantor and shall
inure to the benefit of Buyer and its successors and assigns.  This Guaranty may
not be assigned by Guarantor.

 

5

--------------------------------------------------------------------------------


 

14.          Notices.  Notices delivered in connection with this Guaranty shall
be given in accordance with Section 20 of the Repurchase Agreement.

 

15.          Jurisdiction.

 

(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

 

16.          Integration.  This Guaranty represents the agreement of Guarantor
with respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

 

17.          Acknowledgments.  Guarantor hereby acknowledges that:

 

(a)           Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guaranty and the other Program Agreements;

 

(b)           Buyer does not have any fiduciary relationship to Guarantor,
Guarantor does not have any fiduciary relationship to Buyer and the relationship
between Buyer and Guarantor is solely that of surety and creditor; and

 

(c)           no joint venture exists between Buyer and Guarantor or among
Buyer, Seller and Guarantor.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

 

 

 

as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Executive Vice President, Treasurer

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------